United States Court of Appeals
                                                                                         Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                            FILED
                                                                                     June 7, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                               Charles R. Fulbruge III
                                      No. 05-10043                                     Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
OSCAR UVALLE-DEL RIO
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                             3:04-CR-284-ALL-K
                           ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the parties’ motion to vacate the

sentence is GRANTED.

       IT IS FURTHER ORDERED that the parties’ motion to remand the

case for re-sentencing is GRANTED.

       IT IS FURTHER ORDERED that the parties’ motion to extend the

time to file appellant’s brief is DENIED as unnecessary.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.